Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                EXAMINER ‘S AMENDMENT

2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Manisah Chakrabarti on 05-06-2021.
The application has been amended as follows: 
In the claims:
The withdrawn claims 10-16 and 19-20 are now canceled.

  Reason for Allowance
3.	Regarding claims 1-9 and 17-18, the prior art fails to teach or suggest a system to configure input data for multicast to data receivers, comprising a Benes multicast network ordered into multiple layers; a set of control registers communicatively connected to each switch node in the set of switch nodes, the set of registers configured to store received configuration data, such that the set of nodes is configured within two operations, the first operation to read the configuration data from the known address in the computer memory, and a second operation to populate the set of control registers, 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465